            Case 1:18-cv-00390-PB Document 22 Filed 01/07/19 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE


JANE DOE,                                           *

       Plaintiff,                                   *
                                                             Case No. 1:18-cv-00390-PB
       v.                                           *

ST. PAUL’S SCHOOL,                                  *

       Defendant.                                   *

*      *       *      *      *       *      *       *        *     *      *      *       *         *


     NOTICE OF VOLUNARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Jane

Doe and her counsel hereby give notice that the above-captioned action is voluntarily dismissed,

without prejudice against the Defendant St. Paul’s School.


                                            Respectfully submitted,

 Date: January 7, 2019                       /s/ Charles G. Douglas, III_
                                             Charles G. Douglas, III (NH Bar. No.669)
                                             DOUGLAS, LEONARD & GARVEY, P.C.
                                             14 South Street, Suite 5
                                             Concord, NH 03301
                                             Phone: (603) 224-1988
                                             Fax: (603) 229-1988
                                             chuck@nhlawoffice.com

                                             Steven J. Kelly (pro hac vice)
                                             Deborah K. Marcuse (pro hac vice)
                                             SANFORD HEISLER SHARP, LLP
                                             400 East Pratt Street, 8th Floor
                                             Baltimore, MD 21202
                                             Phone: (410) 834-7420
                                             Fax: (410) 834-7425
                                             skelly@sanfordheisler.com
                                             dmarcuse@sanfordheisler.com


                                                1
Case 1:18-cv-00390-PB Document 22 Filed 01/07/19 Page 2 of 3




                           Meredith Firetog (pro hac vice)
                           SANFORD HEISLER SHARP, LLP
                           1350 Avenue of the Americas, 31st Floor
                           New York, NY 10010
                           Phone: (646) 402-5650
                           Fax: (646) 402-5651
                           mfiretog@sanfordheisler.com

                           Attorneys for Plaintiff




                             2
          Case 1:18-cv-00390-PB Document 22 Filed 01/07/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was electronically served via ECF to all counsel of

record on this 7th day of January 2019.


                                                  /s/ Charles G. Douglas, III
                                                  Charles G. Douglas, III




                                              3
